 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11   THOMAS LEE GLEASON, JR.,                No. CV 15-08380-CBM (DFM)
12                     Plaintiff,
                                             ORDER ACCEPTING REPORT
13                v.                         AND RECOMMENDATION OF
14   L. FRANKLIN, et al.,                    UNITED STATES
                                             MAGISTRATE JUDGE
15
                       Defendants.
16
17
18
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
19
     all the records and files herein, along with the Report and Recommendation of
20
     the assigned United States Magistrate Judge. Further, the Court has engaged in
21
     a de novo review of those portions of the Report and Recommendation to
22
     which objections have been made. The Court accepts the findings, conclusions,
23
     and recommendations of the United States Magistrate Judge.
24
           IT IS HEREBY ORDERED that:
25
           1.    The Magistrate Judge’s Report and Recommendation is approved
26
     and accepted.
27
           2.    Defendant Hughes’s motion for summary judgment is
28
 1   GRANTED and Plaintiff’s claim against Defendant Hughes is dismissed
 2   without prejudice.
 3         3.     The motion for summary judgment filed by Defendants Curiel,
 4   Franklin, Buechter, Jackson, Marshall, Sullivan, and Wofford is GRANTED
 5   as to Plaintiff’s failure to protect claims and DENIED as to Plaintiff’s claims
 6   against Defendant Franklin. All claims against Defendants Curiel, Buechter,
 7   Jackson, Marshall, Sullivan, and Wofford are dismissed without prejudice.
 8         4.    Plaintiff’s motion for summary judgment is DENIED.
 9
10   Dated: March 1, 2019
11                                               ______________________________
                                                 CONSUELO B. MARSHALL
12
                                                 United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
